—Writ of habeas corpus in the nature of an application to review the legality of the detention of Floyd White without bail on Kings County Indictment No. 472/95.
Upon the papers filed in support of the application and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the writ is sustained, without costs or dis*557bursements, to the extent of fixing bail on Kings County Indictment No. 472/95 in the sum of $150,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative.
Under the circumstances of this case, the denial of bail was an improvident exercise of discretion. Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.